Citation Nr: 0531523	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran's case was remanded to the 
RO for additional development in February 2004.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  Bicuspid aortic valve, a congenital cardiac condition 
which was first manifested in 1998, clearly existed before 
the veteran's military service and clearly was not worsened 
by his military service.  

2.  No other heart disability, including aortic aneurysm, is 
attributable to the veteran's period of military service.  


CONCLUSION OF LAW

The veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1972 to 
January 1996.  Service medical records (SMRs) reflect that 
the veteran was seen in December 1984 for complaints of chest 
pain, three days in duration and constant in nature, fever, 
chills and right knee pain.  He was diagnosed with acute 
infected arthritis.  Chest x-rays were obtained in March 1990 
and no significant abnormalities were noted.  The veteran's 
separation examination dated in October 1995 was negative for 
any reference to a heart disability.  Chest x-rays were also 
obtained in October 1995 and revealed that the veteran's 
heart size, mediastinal contour, and pulmonary vessels were 
all considered normal.  

A copy of a letter from R. Griepp, M.D., dated in December 
1998 was associated with the claims file.  Dr. Griepp 
reported that the veteran was asymptomatic and led a vigorous 
life.  In the course of a work-up for a foot operation he was 
found to have a heart murmur.  The veteran was noted to have 
had an echocardiogram which showed a dilated ascending aorta, 
mixed aortic stenosis, and insufficiency with probable 
bicuspid aortic valve and a diluted left ventricle with 
normal function.  Dr. Griepp opined that the most likely 
explanation regarding the etiology of the formation of the 
aneurysm and accompanying aortic wall pathology was a 
congenital bicuspid aortic valve.  He recommended a Bentall 
procedure, preceded by catheterization.  

A copy of an operative report prepared by Dr. Griepp and 
dated in January 1999 was also associated with the claims 
file.  A Bentall procedure was performed utilizing a 29-
milimeter St. Jude graft composite utilizing cardiopulmonary 
bypass and hypothermic circulatory arrest.  The postoperative 
diagnosis was aortic stenosis and insufficiency, aneurysm of 
the ascending aorta, and intraoperative aortic dissection.  

The veteran was afforded a VA examination in April 2001.  X-
rays revealed status-post median sternotomy and aortic valve 
replacement with no acute infiltrates.  There was increased 
density adjacent to the arch that may have been post-
operative changes.  An echocardiogram revealed thickened 
aortic valve which may be bicuspid in nature with a severe 
degree of aortic regurgitation, mild aortic stenosis, mild 
pulmonic regurgitation, mild tricuspid regurgitation, and 
markedly dilated aortic root which may be related to the 
severe degree of aortic regurgitation.  The examiner's 
diagnosis was that the veteran was status-post surgery for 
aortic stenosis, insufficiency, and valve replacement and 
status-post surgery for aortic aneurysm.  He was also noted 
to have had dissection of the descending part of the thoracic 
aorta.  

Associated with the claims file is a letter from Dr. Griepp 
dated in December 2002.  He reported that he had operated on 
the veteran and performed a composite replacement of the 
ascending aorta and aortic valve with a St. Jude composite 
graft.  Dr. Griepp reported that the etiology of the 
veteran's cardiovascular problem was a congenital bicuspid 
valve.  He stated that it was a condition in which the valve 
is abnormally formed at birth, and as the individual matures, 
the abnormality of the valve leads to progressive 
calcification and insufficiency and the associated congenital 
defect in the tissue of the ascending aorta leads to the 
development of an ascending aortic aneurysm.  

The veteran was last afforded a VA examination in March 2004.  
The veteran was noted to have a history of congenital 
bicuspid aortic valve with subsequent aortic stenosis.  He 
was also diagnosed with an ascending aortic aneurysm which 
was also repaired.  He also had a history of stable 
dissection in the distal descending thoracic aorta and right 
brachiocephalic and subclavian arteries, monitored annually 
by a cardiologist.  The veteran denied chest pain, shortness 
of breath, or palpitations.  He complained of occasional 
lightheadedness but reported no history of loss of 
consciousness.  He also denied fatigue or exertional dyspnea.  
Upon physical examination, the veteran's heart had a regular 
rate and rhythm with an audible mechanical click.  

A VA medical opinion was also sought from a cardiologist in 
March 2004.  The cardiologist reported that a bicuspid aortic 
valve is one of the most common congenital cardiac 
conditions.  He stated that it is present at birth and rarely 
manifests itself until at least the third decade of life.  
Normal wear and tear causes it to become rigid, calcified, 
and obstructed limiting forward flow through the aorta.  When 
it causes syncope, breathlessness, or chest pain, 
consideration is given to surgical replacement.  In the 
veteran's case, the surgical replacement was noted to be a 
success with an excellent outlook for the veteran.  The 
cardiologist opined that the veteran's cardiac condition was 
neither caused by nor worsened by his service in the 
military.  He stated that many individuals do not manifest 
signs of obstruction until later in life and some manifest 
the signs earlier.  He concluded that nothing in the 
veteran's lifestyle can be considered a cause for enhancing 
or delaying its clinical appearance, including military 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Mere congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  See 38 U.S.C.A. 
§§ 3.303(c), 4.9 (2004).  Additionally, a veteran is presumed 
to have been in sound condition when he enters active 
military service except for diseases or defects noted at 
entry.  38 U.S.C.A. § 1111.  Nevertheless, when disability is 
not shown at entry into active military service, but clear 
and unmistakable evidence shows that it pre-existed military 
service and was not aggravated thereby, the presumption of 
soundness is overcome.  Id; VAOPGCPREC 3-2003.

In this case there is no evidence of any heart disability in 
service.  The SMRs reflect that the veteran was seen for 
complaints of chest pain, three days in duration and constant 
in nature, fever, chills and right knee pain, in December 
1984.  He was diagnosed with acute infected arthritis.  Chest 
x-rays obtained in 1990 and 1995 revealed no significant 
abnormalities.  The separation examination dated in October 
1995 was negative for any complaints or findings of a heart 
disability. 

The first evidence of a heart disability is referenced in Dr. 
Griepp's letter of December 1998.  Dr. Griepp reported that 
the veteran was asymptomatic until he had a pre-surgical 
workup for an unrelated foot operation.  An echocardiogram 
revealed a dilated ascending aorta, mixed aortic stenosis and 
insufficiency with probable bicuspid aortic valve and a 
dilated left ventricle with normal function.  Dr. Griepp 
opined that the veteran's heart condition and the formation 
of an aneurysm resulted from a congenital bicuspid aortic 
valve.  This assessment is supported by VA opinion evidence 
obtained in March 2004 and is not contradicted by other 
evidence of record.  

Dr. Griepp reiterated his findings regarding the veteran's 
congenital heart defect in December 2002.  He reported that 
he had operated on the veteran and performed a composite 
replacement of the ascending aorta and aortic valve with a 
St. Jude composite graft.  He concluded that the etiology of 
the veteran's cardiovascular problem was a congenital 
bicuspid valve.  He stated that it was a condition in which 
the valve is abnormally formed at birth, and as the 
individual matures, the abnormality of the valve leads to 
progressive calcification and insufficiency and the 
associated congenital defect in the tissue of the ascending 
aorta leads to the development of an ascending aortic 
aneurysm.

The VA cardiologist who provided an opinion in March 2004 
reported that a bicuspid aortic heart valve was one of the 
most common congenital cardiac conditions.  He opined that 
the veteran's heart condition was neither caused by nor 
worsened by his military service.  Neither the veteran's 
private physician, either of the VA examiners, nor the VA 
cardiologist provided any nexus between any current heart 
disability and the veteran's military service.  In fact, the 
VA cardiologist who reviewed the veteran's case indicated 
that nothing about military service affected the veteran's 
congenital abnormality.  In short, there is no objective 
evidence that relates the veteran's current heart disability 
to his military service.  Moreover, the veteran's heart 
condition was reported to be congenital in nature by both Dr. 
Griepp and a VA cardiologist.  

While it appears that the congenital problem was a disease 
that worsens with time, rather than a static congenital 
defect, it is clear from the medical opinion evidence both 
that it pre-existed military service and was not aggravated 
thereby.  The medical opinions indicate that the veteran's 
problem was present at birth and slowly progressed to the 
point that later in life surgical intervention was required.  
The development of the aneurysm and the need to replace the 
valve are clearly the natural course of the congenital 
disease.  The experts have unequivocally stated this.  The 
service records, including examination reports prepared right 
up to the point of the veteran's separation in 1996, support 
their conclusion that there clearly was no aggravation of the 
process during the period the veteran was in military 
service.  As the VA cardiologist pointed out, there is 
nothing about the veteran's military service that could be 
considered a cause for enhancing the clinical appearance of 
the congenital problem.  This opinion is unrefuted by the 
record, and as noted above, is supported by the service 
medical records.  Consequently, the Board finds that the 
evidence is clear and unmistakable on two points-that the 
claimed heart disability pre-existed military service, and 
that it was not aggravated during service.  The preponderance 
of the evidence is therefore against this claim.  

The Board notes that the veteran has asserted that his 
cardiac condition and resulting heart valve replacement are 
related to his military service.  Although the veteran is 
capable of providing information regarding his current 
symptoms, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a heart disability.  See Gibert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in December 1998, prior to 
the enactment of the VCAA.  The RO wrote to the veteran in 
February 2004 and informed him of the evidence he needed to 
substantiate his claim of service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notices required by the VCAA were 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment reports and medical opinion 
evidence.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that his heart 
condition is related to his military service.  The Board is 
not aware of any outstanding evidence.


ORDER

Entitlement to service connection for a heart disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


